Exhibit 10.2

 

EXHIBIT A

 

THIS WARRANT IS ISSUED PURSUANT TO THAT CERTAIN SERIES A REEDEMABLE PREFERRED
STOCK SUBSCRIPTION AGREEMENT DATED SEPTEMBER 10, 2004, BETWEEN THE INITIAL
HOLDER OF THIS WARRANT (THE “REGISTERED HOLDER”) AND INTERNATIONAL BUSINESS
ASSOCIATES LTD., AN EXEMPT LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF
THE TURKS AND CAICOS ISLANDS, BWI.

 

Number of Shares: 24

(subject to adjustment)

 

Date of Issuance: September 10, 2004

 

INTERNATIONAL BUSINESS ASSOCIATES LTD.

 

ORDINARY SHARES PURCHASE WARRANT

 

(Void after September 15, 2007)

 

International Business Associates Ltd., an exempt limited liability company
organized under the laws of the Turks and Caicos Islands, BWI (the “Company”),
for value received, hereby certifies that International Business Associates
Holding Co., Ltd. or its registered assigns (the “Registered Holder”), is
entitled, subject to the terms and conditions set forth below, to purchase from
the Company, at any time or from time to time on or after the date of issuance
and on or before 5:00 p.m. (Eastern time) on September 15, 2007, Twenty-Four
(24) ordinary shares, par value US$0.01 per share, of the Company (“Common
Stock”), at a purchase price of US$1.00 per share. The shares purchasable upon
exercise of this Warrant, and the purchase price per share, are hereinafter
referred to as the “Warrant Shares” and the “Purchase Price,” respectively.

 

  1. Exercise.

 

(a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole only and not in part, and at any time, by
surrendering this Warrant, with the purchase form appended hereto as Exhibit I
duly executed by or on behalf of the Registered Holder, at the principal office
of the Company in the Turks and Caicos Islands, BWI, or at such other office or
agency as the Company may designate, accompanied by payment in full, in lawful
money of the United States, of the Purchase Price payable in respect of the
number of Warrant Shares purchased upon such exercise. If the initial Registered
Holder is not the person in whose name any share certificate may be issued to
evidence Warrant Shares upon exercise of this Warrant, such person shall have
executed and delivered to the Company, with such purchase form, a document
whereby such person becomes a party to the Stockholders Agreement dated
September     , 2004 (the “Stockholders Agreement”), to which the initial
Registered Holder is a party.



--------------------------------------------------------------------------------

(b) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in subsection
1(a) above (the “Exercise Date”). At such time, the person or persons in whose
name or names any certificates for Warrant Shares shall be issuable upon such
exercise as provided in subsection 1(c) below shall be deemed to have become the
holder or holders of record of the Warrant Shares represented by such
certificates.

 

(c) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant in whole, and in any event within 10 business days thereafter, the
Company, at its expense, will cause to be issued in the name of, and delivered
to, the Registered Holder, or as the Registered Holder (upon payment by the
Registered Holder of any applicable transfer taxes) may direct one or more
certificate or certificates for the number of full Warrant Shares to which the
Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof.

 

2. Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:

 

(a) Investment. It is acquiring the Warrant, and (if and when it exercises this
Warrant) it will acquire the Warrant Shares, for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same; and
the Registered Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.

 

(b) Accredited Investor. The Registered Holder is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the “Act”).

 

(c) Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

 

In addition, by exercise of this Warrant, the person in whose name any share
certificate may be issued to evidence Warrant Shares upon exercise of this
Warrant represents and warrants to the Company as follows:

 

(d) Investment. It is acquiring the Warrant Shares for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and such person has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.

 

(e) Accredited Investor. Such person is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Act”).

 

- 2 -



--------------------------------------------------------------------------------

(f) Experience. Such Person has made such inquiry concerning the Company and its
business and personnel as it has deemed appropriate; and such has sufficient
knowledge and experience in finance and business that it is capable of
evaluating the risks and merits of its investment in the Company.

 

3. Transfers, etc.

 

(a) Prior to the Transfer Permitted Date (as such term is used in the
Stockholders Agreement), the Registered Holder shall not transfer this Warrant
other than to an Affiliate, as such term is defined in the Stockholders
Agreement. If the Stockholders Agreement shall then be in effect, the Warrant
Shares shall not be sold or transferred other than in accordance with the
Stockholders Agreement. If the Stockholders Agreement is not then in effect, the
holder of the Warrant Shares shall not transfer any of the Warrant Shares unless
(i) they first shall have been registered under the Act, or (ii) such transfer
is by a Registered Holder which is an entity and is to an affiliate of such
entity, including a transfer by a Registered Holder which is a partnership to a
partner of such partnership or a retired partner of such partnership or to the
estate of any such partner or retired partner, or a transfer by a Registered
Holder which is a limited liability company to a member of such limited
liability company or a retired member or to the estate of any such member or
retired member, provided that the transferee in each case agrees in writing to
be subject to the terms of this Section 3 or (iii) such transfer is a transfer
made in accordance with Rule 144 under the Act.

 

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act.

 

(c) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

 

(d) Subject to the provisions of Section 3 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company in the Turks and Caicos Islands, BWI (or, if
another office or agency has been designated by the Company for such purpose,
then at such other office or agency).

 

- 3 -



--------------------------------------------------------------------------------

4. No Impairment. The Company will not, by amendment of its charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be reasonably necessary or appropriate
in order to protect the rights of the Registered Holder against impairment.

 

5. Notices of Record Date, etc. If:

 

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

 

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will send or cause to be
sent to the Registered Holder a notice specifying, as the case may be, (i) the
record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.

 

6. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

 

7. Exchange or Replacement of Warrants.

 

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company in the Turks and Caicos Islands,
BWI, the Company will, subject to the provisions of Section 3 hereof, issue and
deliver to or upon the order of the Registered Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of the Registered Holder or
as the Registered Holder (upon payment by the Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock (or other securities,
cash and/or property) then issuable upon exercise of this Warrant.

 

- 4 -



--------------------------------------------------------------------------------

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

 

8. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at the Company, c/o Caribbean Management
Services, Ltd., P.O.Box 127, Richmond House, Leeward Highway, Providenciales,
Turks and Caicos Islands, BWI, Attention: Clayton Greene, Esq., with a copy to
40 Mountain Top Road, Bernardsville, N.J. 07924, U.S.A., Attention: President,
or at such other address as may have been furnished in writing by the Company to
the other parties hereto, with a copy to Connell Foley LLP, 85 Livingston
Avenue, Roseland, NJ 07086 Attention: John P. Lacey, Esq. If the Company should
at any time change the location of its principal office to a place other than as
set forth below, it shall give prompt written notice to the Registered Holder
and thereafter all references in this Warrant to the location of its principal
office at the particular time shall be as so specified in such notice. All such
notices and communications shall be deemed delivered (i) two business days after
being sent by certified or registered mail, return receipt requested, postage
prepaid, or (ii) one business day after being sent via a reputable nationwide
overnight courier service guaranteeing next business day delivery.

 

9. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company. Notwithstanding the foregoing, in the event (i) the Company
effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

10. Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 

- 5 -



--------------------------------------------------------------------------------

11. Registration Rights.

 

(a) Whenever the Company proposes to file a Registration Statement (as defined
below) covering shares of Common Stock at any time and from time to time, it
will, prior to such filing, give written notice to the Registered Holder of its
intention to do so. Upon the written request of a Registered Holder given within
20 days after the Company provides such notice (which request shall state the
intended method of disposition of such Common Stock), the Company shall use its
best efforts to cause all Warrant Shares which the Company has been requested by
such Registered Holder to register to be registered under the Act to the extent
necessary to permit their sale or other disposition in accordance with the
intended methods of distribution specified in the request of such Registered
Holder; provided that the Company shall have the right to postpone or withdraw
any registration effected pursuant to this Section 11(a) without obligation to
any Registered Holder. As used in this Section 11, “Registration Statement”
means a registration statement filed by the Company with the U.S. Securities and
Exchange Commission, or any other federal agency at the time administering the
Act (the “Commission”), for a public offering and sale of securities of the
Company (other than a registration statement on Form S-8 or Form S-4, or their
successors, or any other form for a similar limited purpose, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another corporation).

 

(b) If the registration for which the Company gives notice pursuant to Section
11(a) is a registered public offering involving an underwriting, the Company
shall so advise the Registered Holders as a part of the written notice given
pursuant to Section 11(a). In such event, (i) the right of any Registered Holder
to include its Warrant Shares in such registration pursuant to this Section 11
shall be conditioned upon such Registered Holder’s participation in such
underwriting on the terms set forth herein and (ii) all Registered Holders
including Warrant Shares in such registration shall enter into an underwriting
warrant upon customary terms with the underwriter or underwriters selected for
the underwriting by the Company. If any Registered Holder who has requested
inclusion of its Warrant Shares in such registration as provided above
disapproves of the terms of the underwriting, such Registered Holder may elect,
by written notice to the Company, to withdraw its shares from such Registration
Statement and underwriting. If the managing underwriter advises the Company in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the shares held by holders other than Registered Holders shall
be excluded from such Registration Statement and underwriting to the extent
deemed advisable by the managing underwriter, and, if a further reduction of the
number of shares is required, the number of shares that may be included in such
Registration Statement and underwriting shall be allocated among all Registered
Holders and other holders requesting registration in proportion, as nearly as
practicable, to the respective number of shares of Common Stock (on an
as-converted basis) held by them on the date the Company gives the notice
specified in Section 11(a); provided that the number of Warrant Shares permitted
to be included therein shall in any event be at least 48% of the securities
included therein (based on aggregate market values). If any Registered Holder or
other holder would thus be entitled to include more shares than such holder
requested to be registered, the excess shall be allocated among other requesting
Registered Holders and other holders pro rata in the manner described in the
preceding sentence. As used in this Section 11, “other holders” means holders of
securities of the Company (other than a Registered Holder) who are entitled, by
contract with the Company, to have securities included in a Registration
Statement.

 

- 6 -



--------------------------------------------------------------------------------

(c) If and whenever the Company is required by the provisions of this Warrant to
use its best efforts to effect the registration of any Warrant Shares under the
Act, the Company shall:

 

(i) file with the Commission a Registration Statement with respect to such
Warrant Shares and use its best efforts to cause that Registration Statement to
become effective as soon as possible;

 

(ii) as expeditiously as possible prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to comply with the
provisions of the Act (including the anti-fraud provisions thereof) and to keep
the Registration Statement effective for 12 months from the effective date or
such lesser period until all such Warrant Shares are sold;

 

(iii) as expeditiously as possible furnish to each Registered Holder owning
Warrant Shares included in a Registration Statement (a “Selling Stockholder”)
such reasonable numbers of copies of the Prospectus (as defined below),
including any preliminary Prospectus, in conformity with the requirements of the
Act, and such other documents as such Selling Stockholder may reasonably request
in order to facilitate the public sale or other disposition of the Warrant
Shares owned by such Selling Stockholder. As used herein, “Prospectus” means the
prospectus included in any Registration Statement, as amended or supplemented by
an amendment or prospectus supplement, including post-effective amendments, and
all material incorporated by reference or deemed to be incorporated by reference
in such Prospectus;

 

(iv) as expeditiously as possible use its best efforts to register or qualify
the Warrant Shares covered by the Registration Statement under the securities or
Blue Sky laws of such states as the Selling Stockholders shall reasonably
request, and do any and all other acts and things that may be necessary or
desirable to enable the Selling Stockholders to consummate the public sale or
other disposition in such states of the Warrant Shares owned by the Selling
Stockholders; provided, however, that the Company shall not be required in
connection with this Subsection 11(c)(iv) to qualify as a foreign corporation or
execute a general consent to service of process in any jurisdiction;

 

(v) as expeditiously as possible, cause all such Warrant Shares to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed;

 

(vi) promptly provide a transfer agent and registrar for all such Warrant Shares
not later than the effective date of such registration statement;

 

(vii) promptly make available for inspection by the Selling Stockholders, any
managing underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the Selling Stockholders, all financial
and other records, pertinent corporate documents and properties of the Company
and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement;

 

- 7 -



--------------------------------------------------------------------------------

(viii) as expeditiously as possible, notify each Selling Stockholder, promptly
after it shall receive notice thereof, of the time when such Registration
Statement has become effective or a supplement to any Prospectus forming a part
of such Registration Statement has been filed; and

 

(ix) as expeditiously as possible following the effectiveness of such
Registration Statement, notify each seller of such Warrant Shares of any request
by the Commission for the amending or supplementing of such Registration
Statement or Prospectus.

 

(d) If the Company has delivered a Prospectus to the Selling Stockholders and
after having done so the Prospectus is amended to comply with the requirements
of the Act, the Company shall promptly notify the Selling Stockholders and, if
requested, the Selling Stockholders shall immediately cease making offers of
Warrant Shares and return all Prospectuses to the Company. The Company shall
promptly provide the Selling Stockholders with revised Prospectuses and,
following receipt of the revised Prospectuses, the Selling Stockholders shall be
free to resume making offers of the Warrant Shares.

 

(e) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify all Selling Stockholders to such effect,
and, upon receipt of such notice, each such Selling Stockholder shall
immediately discontinue any sales of Warrant Shares pursuant to such
Registration Statement until such Selling Stockholder has received copies of a
supplemented or amended Prospectus or until such Selling Stockholder is advised
in writing by the Company that the then current Prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. Notwithstanding anything
to the contrary herein, the Company shall not exercise its rights under this
Section 11(e) to suspend sales of Warrant Shares for a period in excess of 180
days consecutively or 180 days in any 365-day period.

 

(f) The Company will pay all Registration Expenses for all registrations under
this Warrant. As used in this Section 11, “Registration Expenses” means all
expenses incurred by the Company in complying with the provisions of this
Section 11, including, without limitation, all registration and filing fees,
exchange listing fees, printing expenses, state Blue Sky fees and expenses, and
the expense of any special audits incident to or required by any such
registration, but excluding underwriting discounts, selling commissions and the
fees and expenses of Selling Stockholders’ own counsel.

 

(g) In the event of any registration of any of the Warrant Shares under the Act
pursuant to this Warrant, the Company will indemnify and hold harmless each
Selling Stockholder, each underwriter of such Warrant Shares, and each other
person, if any, who controls such Selling Stockholder or underwriter within the
meaning of the Act or the Exchange Act of 1934, as amended (the “Exchange Act”)
against any losses, claims, damages or liabilities, joint or several, to which
such Selling Stockholder, underwriter or controlling person may become subject
under the Act, the Exchange Act, state securities or Blue Sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact

 

- 8 -



--------------------------------------------------------------------------------

contained in any Registration Statement under which such Warrant Shares were
registered under the Act, any preliminary prospectus or final prospectus
contained in the Registration Statement, or any amendment or supplement to such
Registration Statement, (ii) the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Act, the Exchange Act or any state securities
law in connection with the Registration Statement or the offering contemplated
thereby; and the Company will reimburse such Selling Stockholder, underwriter
and each such controlling person for any legal or any other expenses reasonably
incurred by such Selling Stockholder, underwriter or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus or prospectus, or any such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company, in writing, by or on behalf of such Selling
Stockholder, underwriter or controlling person specifically for use in the
preparation thereof.

 

(h) In the event of any registration of any of the Warrant Shares under the Act
pursuant to this Warrant, each Selling Stockholder, severally and not jointly,
will indemnify and hold harmless the Company, each of its directors and officers
and each underwriter (if any) and each person, if any, who controls the Company
or any such underwriter within the meaning of the Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such directors and officers, underwriter or controlling person may
become subject under the Act, Exchange Act, state securities or Blue Sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement under which such Warrant Shares were registered under the Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or (ii)
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if and to
the extent (and only to the extent) that the statement or omission was made in
reliance upon and in conformity with information relating to such Selling
Stockholder furnished in writing to the Company by such Selling Stockholder
specifically for use in connection with the preparation of such Registration
Statement, prospectus, amendment or supplement; provided, however, that the
obligations of a Selling Stockholder hereunder shall be limited to an amount
equal to the net proceeds to such Selling Stockholder of Warrant Shares sold in
connection with such registration.

 

(i) Each indemnified party shall give notice to the indemnifying party promptly
after such indemnified party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the indemnifying party to assume the
defense of any such claim or any litigation resulting therefrom; provided, that
counsel for the indemnifying party, who shall conduct the defense of such claim
or litigation, shall be approved by the indemnified party (whose approval shall
not be unreasonably withheld, conditioned or delayed); and, provided, further,
that the failure of any indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its obligations under this Section
11 except to the extent that the indemnifying party is adversely affected by
such failure. The indemnified party may

 

- 9 -



--------------------------------------------------------------------------------

participate in such defense at such party’s expense; provided, however, that the
indemnifying party shall pay such expense if the indemnified party reasonably
concludes that representation of such indemnified party by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
differing interests between the indemnified party and any other party
represented by such counsel in such proceeding; provided further that in no
event shall the indemnifying party be required to pay the expenses of more than
one law firm as counsel for the indemnified party. The indemnifying party also
shall be responsible for the expenses of such defense if the indemnifying party
does not elect to assume such defense. No indemnifying party, in the defense of
any such claim or litigation shall, except with the consent of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation, and no indemnified party shall consent to entry of
any judgment or settle such claim or litigation without the prior written
consent of the indemnifying party, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(j) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 11 is due in accordance
with its terms but for any reason is held to be unavailable to an indemnified
party in respect to any losses, claims, damages and liabilities referred to
herein, then the indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities to which such
party may be subject in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Selling Stockholders on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Selling Stockholders
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of material fact related to information supplied by the
Company or the Selling Stockholders and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Selling Stockholders agree that it would not be
just and equitable if contribution pursuant to this subsection (j) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this subsection 11(j), (i) in no case shall
any one Selling Stockholder be liable or responsible for any amount in excess of
the net proceeds received by such Selling Stockholder from the offering of
Warrant Shares and (ii) the Company shall be liable and responsible for any
amount in excess of such proceeds; provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties under this subsection 11(j), notify such party
or parties from whom contribution may be sought, but the omission so to notify
such party or parties from whom contribution may be sought shall not relieve
such party from any other obligation it or they may have thereunder or otherwise
under this subsection 11(j). No party shall be liable for contribution with
respect to any action, suit, proceeding or claim settled without its prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

- 10 -



--------------------------------------------------------------------------------

(k) The rights and obligations of the Company and the Selling Stockholders under
Section 12 shall survive the termination of this Warrant.

 

12. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

 

13. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the Turks and Caicos Islands, BWI (without reference
to the conflicts of law provisions thereof).

 

14. Facsimile Signatures. This Warrant may be executed by facsimile signature.

 

[Signature Page to Warrant Follows]

 

- 11 -



--------------------------------------------------------------------------------

THIS WARRANT IS EXECUTED as of the Date of Issuance indicated above.

 

INTERNATIONAL BUSINESS ASSOCIATES LTD.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT I

 

PURCHASE FORM

 

To:                                       Dated:                    

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby elects to purchase all of the ordinary shares of International Business
Associates Ltd. covered by such Warrant. The undersigned hereby affirms the
representations and warranties set forth in Section 2 of the attached Warrant as
of the date of this Form.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant.

 

Signature:  

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT II

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                                       hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant with respect to the number of ordinary shares of International
Business Associates Ltd. covered thereby set forth below, unto the following
affiliate of the Registered Holder:

 

Name of Assignee   Address   No. of Shares

 

 

Dated:                                                  Signature:
_______________________

Signature Guaranteed:

       

By:                                                    

       

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

- 14 -